Exhibit 10.5

 

 

ESCROW DEPOSIT AGREEMENT

 

This ESCROW DEPOSIT AGREEMENT (this “Agreement”) dated as of this 9th day of May
2014 by and among PLC SYSTEMS INC., a Yukon Territory corporation (the
“Company”), having an address at 459 Fortune Boulevard, Milford, Massachusetts
01757, PALLADIUM CAPITAL ADVISORS LLC, having an address at 230 Park Avenue,
#539, New York, New York 10169 (the “Placement Agent 1”), MIDDLEBURY SECURITIES,
having an address at 1043 Sheeo Farm Road, Weybridge, Vermont 05753 (the
“Placement Agent 2” and, collectively with Placement Agent 1, the “Placement
Agents”) and SIGNATURE BANK (the “Escrow Agent”), a New York State chartered
bank, having an office at 261 Madison Avenue, New York, New York 10016. All
capitalized terms not herein defined shall have the meaning ascribed to them
in the two certain Securities Purchase Agreements, dated as of May 9, 2014 as
amended or supplemented from time-to-time, including all attachments, schedules
and exhibits thereto (the “Purchase Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Purchase Agreement, the Company desires to
sell (the “Offering”) up to an aggregate of $6,000,000 of shares (“Shares”) of
common stock, no par value, at a per Share price of $0.53; and

 

WHEREAS, unless the Offering has closed by October 31, 2014 (the “Termination
Date”), the Offering shall terminate and all funds shall be returned to the
subscribers in the Offering; and

 

WHEREAS, the Company and Placement Agents desire to establish an escrow account
with the Escrow Agent into which the Company and Placement Agents shall instruct
subscribers introduced to the Company by the Placement Agents (the
“Subscribers”) to deliver funds by wire transfer to the order of “PLC Systems
Inc., Signature Bank as Escrow Agent” pursuant to the instructions herein and
Escrow Agent is willing to accept said funds in accordance with the terms
hereinafter set forth; and

 

WHEREAS, the Company, as issuer, and Placement Agents, as introducing
broker-dealers, each, severally and not jointly, represents and warrants to the
Escrow Agent that it will comply with all of their respective obligations under
applicable state and federal securities laws and regulations with respect to
sale of the Offering; and

 

WHEREAS, the Placement Agents, severally and not jointly, represent and warrant
to the Escrow Agent that each has performed due diligence on all Subscribers and
complied with all applicable state and federal securities laws and regulations
with respect to sale of the Offering; and

 

WHEREAS, the Company and Placement Agents each, severally and not jointly,
represents and warrants to the Escrow Agent that it has not stated to any
individual or entity that the Escrow Agent’s duties will include anything other
than those duties stated in this Agreement; and

 

WHEREAS, the Company and Placement Agents each, severally and not jointly,
represents and warrants to the Escrow Agent that a copy of each document that
has been delivered to Subscribers and third parties that include Escrow Agent’s
name and duties, has been attached hereto as Schedule I.

 

 
 

--------------------------------------------------------------------------------

 

  

 

NOW, THEREFORE, IT IS AGREED as follows:

 

1.            Delivery of Escrow Funds.

 

(a) Placement Agents and the Company shall instruct Subscribers to deliver to
Escrow Agent funds by wire transfer to Signature Bank, 261 Madison Avenue, New
York, New York 10016, ABA No. 026013576 (Swift Code: SIGNUS33) for credit to PLC
Systems Inc., Signature Bank as Escrow Agent, Account No. 1502260312, in each
case, with the name and address of the individual or entity making payment. In
the event that any Subscriber’s address is not provided to Escrow Agent by the
Subscriber, then Placement Agents and/or the Company agree to promptly provide
Escrow Agent with such information in writing. The funds shall be deposited into
a non interest-bearing account at Signature Bank entitled “PLC Systems Inc.,
Signature Bank as Escrow Agent” (the “Escrow Account”).

 

(b)     The collected funds deposited into the Escrow Account are referred to as
the “Escrow Funds.”

 

(c)     The Escrow Agent shall have no duty or responsibility to enforce the
collection or demand payment of any funds deposited into the Escrow Account.

 

2.             Release of Escrow Funds. The Escrow Funds shall be paid by the
Escrow Agent in accordance with the following:

 

(a)     In the event that the Company and Placement Agents advise the Escrow
Agent in writing that the Offering has been terminated (the “Termination
Notice”), the Escrow Agent shall promptly return the funds paid by each
Subscriber to said Subscriber without interest or offset.      

 

(b)      Provided that the Escrow Agent does not receive the Termination Notice
in accordance with paragraph 2(a), and there are Escrow Funds deposited in the
Escrow Account, the Escrow Agent shall, upon receipt of written instructions, in
the form of Exhibit A, attached hereto and made a part hereof, or in a form and
substance satisfactory to the Escrow Agent, received from the Company and
Placement Agents, pay the Escrow Funds in accordance with such written
instructions, which instructions shall be limited to payments to the Placement
Agents and service providers in the Offering, payment to the Escrow Agent and
payment of the balance of funds to the Company. Upon the satisfaction of the
conditions of the Offering, including, without limitation, the conditions in the
Purchase Agreement and the conditions in any engagement agreement(s) between the
Company and the Placement Agents, the Placement Agents shall not unreasonably
withhold the instructions for the distribution of funds pursuant to this
paragraph. Such payment or payments shall be made by wire transfer on the same
day as receipt of such written instructions or, if the day of receipt of such
instructions is not a Business Day, on the first Business Day following the day
of receipt of such instructions. Such instructions must be received by the
Escrow Agent no later than 3:00 p.m. (New York City time) on a Business Day for
the Escrow Agent to process such instructions on that Business Day.

 

 
2

--------------------------------------------------------------------------------

 

 

 

(c)     If by 3:00 p.m. (New York City time) on the Termination Date, the Escrow
Agent has not received written instructions from the Company and Placement
Agents regarding the disbursement of the Escrow Funds, then the Escrow Agent
shall promptly return the Escrow Funds to the Subscribers without interest or
offset. The Escrow Funds returned to each Subscriber shall be free and clear of
any and all claims of the Escrow Agent.

 

(d)     The Escrow Agent shall not be required to pay any uncollected funds or
any funds that are not available for withdrawal.

 

(e)     If the Termination Date or any date that is a deadline under this
Agreement for giving the Escrow Agent notice or instructions or for the Escrow
Agent to take action is not a Business Day, then such date shall be the Business
Day that immediately preceding that date. A “Business Day” is any day other than
a Saturday, Sunday or a Bank holiday.

 

3.             Acceptance by Escrow Agent. The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:

 

(a)     The Escrow Agent may act in reliance upon any signature believed by it
to be genuine, and may assume that any person who has been designated by
Placement Agents or the Company to give any written instructions, notice or
receipt, or make any statements in connection with the provisions hereof has
been duly authorized to do so. Escrow Agent shall have no duty to make inquiry
as to the genuineness, accuracy or validity of any statements or instructions or
any signatures on statements or instructions. The names and true signatures of
each individual authorized to act singly on behalf of the Company and Placement
Agents are stated in Schedule II, which is attached hereto and made a part
hereof. The Company and Placement Agents may each remove or add one or more of
its authorized signers stated on Schedule II by notifying the Escrow Agent of
such change in accordance with this Agreement, which notice shall include the
true signature for any new authorized signatories.

 

(b)     The Escrow Agent may act relative hereto in reliance upon advice of
counsel in reference to any matter connected herewith. The Escrow Agent shall
not be liable for any mistake of fact or error of judgment or law, or for any
acts or omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(c)     Placement Agents and the Company agree to indemnify and hold the Escrow
Agent harmless from and against any and all claims, losses, costs, liabilities,
damages, suits, demands, judgments or expenses (including but not limited to
reasonable attorney’s fees) claimed against or incurred by Escrow Agent arising
out of or related, directly or indirectly, to this Escrow Agreement unless
caused by the Escrow Agent’s gross negligence or willful misconduct.

 

 
3

--------------------------------------------------------------------------------

 

 

 

(d)      In the event that the Escrow Agent shall be uncertain as to its duties
or rights hereunder, the Escrow Agent shall be entitled to (i) refrain from
taking any action other than to keep safely the Escrow Funds until it shall be
directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrow Funds to a court of competent jurisdiction.

 

(e)     The Escrow Agent shall have no duty, responsibility or obligation to
interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be to the extent
not prohibited by applicable law (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.

 

4.         Escrow Account Statements and Information. The Escrow Agent agrees to
send to the Company and/or the Placement Agents a copy of the Escrow Account
periodic statement, upon request in accordance with the Escrow Agent’s regular
practices for providing account statements to its non-escrow clients and to also
provide the Company and/or Placement Agents, or their designee, upon request
other deposit account information, including Escrow Account balances, by
telephone or by computer communication, to the extent practicable. The Company
and Placement Agents agree to complete and sign all forms or agreements required
by the Escrow Agent for that purpose. The Company and Placement Agents each
consent to the Escrow Agent’s release of such Escrow Account information to any
of the individuals designated by Company or Placement Agents, which designation
has been signed in accordance with paragraph 3(a) by any of the persons in
Schedule II.  Further, the Company and Placement Agents have an option to
receive e-mail notification of incoming and outgoing wire transfers. If this
e-mail notification service is requested and subsequently approved by the Escrow
Agent, the Company and Placement Agents agrees to provide a valid e-mail address
and other information necessary to set-up this service and sign all forms and
agreements required for such service. The Company and Placement Agents each
consent to the Escrow Agent’s release of wire transfer information to the
designated e-mail address(es). The Escrow Agent’s liability for failure to
comply with this section shall not exceed the cost of providing such
information.

 

5.         Resignation and Termination of the Escrow Agent. The Escrow Agent may
resign at any time by giving 30 days’ prior written notice of such resignation
to Placement Agents and the Company. Upon providing such notice, the Escrow
Agent shall have no further obligation hereunder except to hold as depositary
the Escrow Funds that it receives until the end of such 30-day period. In such
event, the Escrow Agent shall not take any action, other than receiving and
depositing Subscribers checks and wire transfers in accordance with this
Agreement, until the Company has designated a banking corporation, trust
company, attorney or other person as successor. Upon receipt of such written
designation signed by Placement Agents and the Company, the Escrow Agent shall
promptly deliver the Escrow Funds to such successor and shall thereafter have no
further obligations hereunder. If such instructions are not received within 30
days following the effective date of such resignation, then the Escrow Agent may
deposit the Escrow Funds held by it pursuant to this Agreement with a clerk of a
court of competent jurisdiction pending the appointment of a successor. In
either case provided for in this paragraph, the Escrow Agent shall be relieved
of all further obligations and released from all liability thereafter arising
with respect to the Escrow Funds.

 

 
4

--------------------------------------------------------------------------------

 

 

 

6.         Termination. The Company and Placement Agents may terminate the
appointment of the Escrow Agent hereunder upon written notice specifying the
date upon which such termination shall take effect, which date shall be at least
30 days from the date of such notice. In the event of such termination, the
Company and Placement Agents shall, within 30 days of such notice, appoint a
successor escrow agent and the Escrow Agent shall, upon receipt of written
instructions signed by the Company and Placement Agents, turn over to such
successor escrow agent all of the Escrow Funds; provided, however, that if the
Company and Placement Agents fail to appoint a successor escrow agent within
such 30-day period, such termination notice shall be null and void and the
Escrow Agent shall continue to be bound by all of the provisions hereof. Upon
receipt of the Escrow Funds, the successor escrow agent shall become the escrow
agent hereunder and shall be bound by all of the provisions hereof and the
Escrow Agent shall be relieved of all further obligations and released from all
liability thereafter arising with respect to the Escrow Funds and under this
Agreement.

 

7.          Investment. All funds received by the Escrow Agent shall be invested
only in non-interest bearing bank accounts at Signature Bank.

 

8.         Compensation. Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, to a fee of $4,000, which fee shall be paid by the
Company from the Escrow Funds. In addition, the Company shall be obligated to
reimburse Escrow Agent for all fees, costs and expenses incurred or that become
due in connection with this Agreement or the Escrow Account, including
reasonable attorney’s fees. Neither the modification, cancellation, termination
or rescission of this Agreement nor the resignation or termination of the Escrow
Agent shall affect the right of Escrow Agent to retain the amount of any fee
which has been paid, or to be reimbursed or paid any amount which has been
incurred or becomes due, prior to the effective date of any such modification,
cancellation, termination, resignation or rescission. To the extent the Escrow
Agent has incurred any such expenses, or any such fee becomes due, prior to any
closing, the Escrow Agent shall advise the Company and the Company shall direct
all such amounts to be paid directly at any such closing. Escrow Agent shall be
entitled to a fee of $1,000 in the event that this Agreement is amended for any
reason in accordance with Section 10(d) other than an amendment that solely
relates to the extension of the Termination Date.

 

9.          Notices. All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by facsimile or
delivery of a “.pdf” format data file attached to an e-mail (followed by
first-class mail), by nationally recognized overnight courier service or by
prepaid registered or certified mail, return receipt requested, to the addresses
set forth below:

 

 
5

--------------------------------------------------------------------------------

 

 

  

If to Placement Agent 1:

 

Palladium Capital Advisors LLC

230 Park Avenue, #539

New York, New York 10169

Attention: Joel Padowitz

Fax: 646-390-6328

E-mail: JPadowitz@palladiumcapital.com

 

If to Placement Agent 2:

 

Middlebury Securities

1043 Sheep Farm Road

Weybridge, Vermont 05753

Attention: Craig Sherman

Fax: 802-419-3738

Email: csherman@middsec.com

  

If to the Company immediately before the Merger (as defined in the Purchase
Agreement:

 

459 Fortune Boulevard

Milford, Massachusetts 01757

Attention: Gregory Mann, CFO

Facsimile: N/A

E-mail: gmann@plcmed.com

If to the Company immediately following the Merger (as defined in the Purchase
Agreement:

 

150 Commercial Street

Sunnyvale, California 94086

Attention: Scott Durbin, CFO

Facsimile: 408-530-1919

E-mail: sdurbin@viveve.com

 

If to Escrow Agent:

 

Signature Bank

261 Madison Avenue

New York, New York, 10016

Attention: Cliff Broder, Group Director and Senior Vice President

Fax: (646) 822-1359

E-mail:

 

 
6

--------------------------------------------------------------------------------

 

 

 

10.           General.

 

(a)     This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles and any action brought hereunder shall be brought in the courts of
the State of New York, located in the County of New York. Each party hereto
irrevocably waives any objection on the grounds of venue, forum nonconveniens or
any similar grounds and irrevocably consents to service of process by mail or in
any manner permitted by applicable law and consents to the jurisdiction of said
courts. Each of the parties hereto hereby waives all right to trial by jury in
any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.

 

(b)     This Agreement sets forth the entire agreement and understanding of the
parties with respect to the matters contained herein and supersedes all prior
agreements, arrangements and understandings relating thereto.

 

(c)     All of the terms and conditions of this Agreement shall be binding upon,
and inure to the benefit of and be enforceable by, the parties hereto, as well
as their respective successors and assigns.

 

(d)     This Agreement may be amended, modified, superseded or canceled, and any
of the terms or conditions hereof may be waived, only by a written instrument
executed by each party hereto or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time or times to require performance
of any provision hereof shall in no manner affect its right at a later time to
enforce the same. No waiver of any party of any condition, or of the breach of
any term contained in this Agreement, whether by conduct or otherwise, in any
one or more instances shall be deemed to be or construed as a further or
continuing waiver of any such condition or breach or a waiver of any other
condition or of the breach of any other term of this Agreement. No party may
assign any rights, duties or obligations hereunder unless all other parties have
given their prior written consent.

 

(e)     If any provision included in this Agreement proves to be invalid or
unenforceable, it shall not affect the validity of the remaining provisions.

 

(f)     This Agreement and any modification or amendment of this Agreement may
be executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.

 

11.          Form of Signature. The parties hereto agree to accept a facsimile
transmission copy or an e-mail delivery of a “.pdf” format data file of their
respective actual signatures as evidence of their actual signatures to this
Agreement and any modification or amendment of this Agreement; provided,
however, that each party who produces a facsimile or e-mail signature agrees, by
the express terms hereof, to place, promptly after transmission of his or her
signature by fax or delivery by e-mail of a “.pdf” format data file, a true and
correct original copy of his or her signature in overnight mail to the address
of the other party.

 

 
7

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

 

PLC SYSTEMS INC.

 

PALLADIUM CAPITAL ADVISORS LLC

 

                    By:   /s/ Gregory W. Mann

 

By:

/s/ Joel Padowitz

 

 

Name:  Gregory W. Mann

 

 

Name: Joel Padowitz

 

 

Title:    Chief Financial Officer

 

 

Title: Chief Executive Officer

 

 

                             

MIDDLEBURY SECURITIES          

 

 

 

 

 

By: /s/ Craig Sherman

 

 

 

 

 

Name: Craig Sherman

 

 

 

 

 

Title: Authorized Signatory, COO

 

 

 

 

  

 

SIGNATURE BANK

         

 

 

 

 

 

By:  

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

      

 

 

 

 

 

 

By:   

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

  

 

 
8

--------------------------------------------------------------------------------

 

 

 

Schedule I

OFFERING DOCUMENTS

 

 

Securities Purchase Agreement, dated as of May 9, 2014.

 

 

 
9

--------------------------------------------------------------------------------

 

 

 

Schedule II

 

The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Placement Agent.

 

PLC SYSTEMS INC.

          Name     True Signature  

  

 

 

 

 

    Gregory W. Mann

 

 

    /s/ Gregory W. Mann

 

 

 

 

 

 

 

 

 

 

 

 

 

PALLADIUM CAPITAL ADVISORS LLC           Name      True Signature  

 

 

 

 

 

Joel Padowitz

 

 

/s/ Joel Padowitz

 

 

 

 

 

 

 

 

 

 

 

 

 

MIDDLEBURY SECURITIES

          Name     True Signature  

 

 

 

 

 

Craig Sherman

 

 

/s/ Craig Sherman

 

 

 

 

 

 

 

 

 

 

 

 

 

 
10

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

FORM OF ESCROW RELEASE NOTICE

 

Date: ___, 2014

 

Signature Bank

261 Madison Avenue,

New York, New York 10016

Attention: Cliff Broder, Group Director and Senior Vice President

Fax: (646) 822-1359

 

Dear Mr. Broder:

 

In accordance with the terms of paragraph 2(b) of the Escrow Deposit Agreement,
dated as of May ___, 2014 by and between PLC Systems Inc. (the "Company"),
Signature Bank (the "Escrow Agent") and Palladium Capital Advisors LLC and
Middlebury Securities (collectively, "Placement Agents"), the Company and
Placement Agents hereby notify the Escrow Agent that the closing will be held on
___, 2014 for gross proceeds of $__________________.

 

PLEASE DISTRIBUTE FUNDS BY WIRE TRANSFER AS FOLLOWS (wire instructions
attached):

 

__________________________:          $

 

__________________________:           $        

 

__________________________:          $

 

Signature Bank (Escrow Fee):                    $4,000

 

 
11

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

PLC Systems Inc.

 

By:                                                

Name:                                          

Title:                                            

 

Palladium Capital Advisors LLC

 

By:                                              

Name:                                         

Title:                                           

 

Middlebury Securities

 

By:                                             

Name:                                        

Title:                                          

 

 

[Signature Page to PLC Escrow Release Notice]

 

12